Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 1 of 8 PagelD: 1

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

UNITED STATES DISTRICT COURT

for the

Camden District of New Jersey

Lisa M. Carlson
and
Robert L. Carlson, Jr

Division

Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Vy-

AtlantiCare Regional Medical Center
and
Lori Herndon, President

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee ee eee ee

COMPLAINT AND REQUEST FOR INJUNCTION

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Lisa M. & Robert L. Carlson, Jr.

 

197 Cape May Avenue

 

Estell Manor

 

New Jersey 08319

 

(609) 476-2296

 

bobc197(@icloud.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 2 of 8 PagelD: 2

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

 

Name Lori Herndon

Job or Title (if known) President

Street Address 65 W Jimmie Leeds Road
City and County Pomona

State and Zip Code New Jersey 08240
Telephone Number (609) 652-1000

 

-E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name AtlantiCare Regional Medical Center
Job or Title (if known)

Street Address 65 W Jimmie Leeds Road

City and County Pomona

State and Zip Code New Jersey 08240

Telephone Number (609) 652-1000

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

Telephone Number

 

 

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 6
Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 3 of 8 PagelD: 3

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[X] Federal question [-] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 CFR 482.13(H) Standard: Patient Visitation Rights

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

L. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is acitizen of the

 

State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , 1S incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 6
Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 4 of 8 PagelD: 4

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Til.

 

b. If the defendant is a corporation
The defendant, (name) , Is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (ame)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed,

A. Where did the events giving rise to your claim(s) occur?

AtlantiCare Regional Medical Center Mainland Campus
65W Jimmie Leeds Road
Pomona, New Jersey 08240

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

February 8"" ,2021 at approximately 2000 hours

 

Page 4 of 6
Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 5 of 8 PagelD: 5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

My wife Lisa M. Carlson is currently a patient at AtlantCare Regional Medical Center in Pomona, New
Jersey and her visitation rights as mandated by law, pursuant to the Code of Federal Regulations 42
CFR 482.13(H) are being violated.

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Lisa M. Carlson who is currently at AtlantiCare Regional Medical Center's ICU suffering from complications of
COVID-19 and may pass without having the opporunity to visit with her family as mandated by law, pursuant to
the Code of Federal Regulations.

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Grant a motion for a temporary injunction to allow visitation as mandated under 42 CFR 482.13(H).

 

Page 5 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 6 of 8 PagelD: 6

 

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: af /; lay

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

AvtrT?, Cao

Robert L. Carlson, Jr.

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 6 of 6
Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 7 of 8 PagelD: 7

UNITED STATES DISTRICT COURT

for the

District of New Jersey

Lisa M. Carlson Case No.
And
Robert L. Carlson, Jr.

Plaintiff(s)

 

AtlantiCare Regional Medical Center

)
)
)
)
)
-V/- )
)
)
)
)
)

 

 

And
Lori Herndon, President
Defendant(s)
PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
AND NOW, on this day of . 2021, upon the Motion for

Preliminary Injunction filed by Plaintiffs Lisa M. Carlson and Robert L. Carlson, Jr, Pro Se
(together, the “Plaintiffs”) against Defendants AtlantiCare Regional Medical Center and Lori
Herndon, President (together, the “Defendants”), Plaintiffs Verified Complaint, and Defendants’

opposition, if any, and having held a hearing on , 2021, the Court

 

finds that Plaintiffs have established that:
1. There is a substantial likelihood that the Plaintiffs will succeed on the merits of their

claims against the Defendants;
2. The Plaintiffs will suffer immediate and irreparable harm if the Defendants’ unlawful

conduct remains unabated;
Case 1:21-cv-02791-RMB-AMD Document1 Filed 02/17/21 Page 8 of 8 PagelD: 8

3. The irreparable injury the Plaintiffs face outweighs the injury that the Defendants
will sustain as a result of the immediate injunctive relief; and
4. The public interest will be served by the granting of the immediate injunctive relief.
WHEREFORE, IT IS HERBY ORDERED THAT THE Plaintiffs’ Motion for Preliminary
Injunction is GRANTED, and the Defendants are herby bound by the following terms:
For the duration of this Preliminary Injunction AtlantiCare Regional Medical Center is
hereby prohibited from denying Plaintiffs visitation.
IT IS HEREBY FURTHER ORDERED THAT:
1. A hearing is set on the Plaintiffs’ Motion for Preliminary Injunction to be held on____
, 2021, at____—o’clock a.m./p.m. in Courtroom
of the United States Court for the District of New Jersey
2. The Plaintiffs shall immediately provide notice of this Order, to the extent they have
not already, make service of all papers upon the Defendants.
3. This Preliminary Injunction Order is entered at a.m./p.m. and shall remain

in effect unless otherwise modified by an order of this Court.

SO ORDERED

ENTERED this day of , 2021

 

U.S.D.J.
